Dodge, J.
Tbe complaint presents a mere personal promise by a married woman living with her husband to pay for certain family expenses, which in no wise concerned or related to her separate property, however much the parties may have contemplated that the personal liability attempted to be assumed must be satisfied out of such separate estate. Such a contract is not within the power of a married woman and creates no legal liability. Stack v. Padden, 111 Wis. 42, 86 N. W. 568. The court should have granted the motion for judgment notwithstanding the verdict.
By the Court. — Judgment reversed, and cause remanded with directions to enter judgment affirming the order of the county court.